DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 12, and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanton et al. (US 20090272880, herein referred as Stanton)

Regarding claim 1: Stanton teaches the following:
 A light sensor comprising: a semiconductor substrate (106, 108, 110, Fig. 2); and 
a plurality of pixels (112, 110, 118, Fig.1, paragraph [0017] “an array of pixel cells 112”) 
wherein each pixel comprises: a photoconversion zone (photosensor 118, fig. 6c) extending in the semiconductor substrate between a front face and a back face of the semiconductor substrate (paragraph [0017]); and 
an optical diffraction grating (grating 104a, Fig. 6C) positioned over the back face of the semiconductor substrate and facing the photoconversion zone of the pixel (paragraph [0017]).
wherein the optical diffraction grating of one pixel of said plurality of pixels and the optical diffraction grating of another pixel of said plurality of pixels have different pitches (104, Figs. 1, 3A and 3B, paragraph [0018], [0030],  “Waveguide grating layer 104 includes waveguide grating resonance filters 116-R, 116-G, 116-B for respectively passing red (R), green (G) and blue (B) light onto respective photosensors 118 of pixel array 11 “ || “waveguide grating resonance filters 116-R, 116-G and 116-B may be configured to have different effective refractive indices (neff)”).

Regrading claim 2: Stanton, as discussed in claim 1, teaches:
wherein the optical diffraction grating (104, figures 4B, and 5) for each pixel of said plurality of pixels is located at a same distance from the back face of the semiconductor substrate, (paragraph [0018]).

Regarding claim 3: Stanton, as discussed in claim 1, comprises:
	a wall for each pixel (interlayer dielectric layers 108, Fig. 6B, paragraph [0019], [0020]), said wall configured to absorb at operating wavelengths of the sensor, said wall further positioned to surround the optical diffraction grating of the pixel and extend heightwise from the back face of the semiconductor substrate at least up to a level of the optical diffraction grating of the pixel (paragraph [0019], [0020]).

Regarding claim 4: Stanton, as discussed in claim 1, teaches:
wherein each pixel comprises an optical device configured (grating resonance filter 116 and lenses 114, Figs. 3A and 3B) so that light reaches the optical diffraction grating of the pixel with a normal angle of -30- 3572594.3Customer No. 117381Attorney Docket 50649-01656incidence (paragraph [0023]).

Regarding claim 6: Stanton, as discussed in claim 1, teaches:
	wherein part of the photoconversion zone (Photosensors 118, Fig.1) configured to receive light at the back face of the semiconductor substrate has an identical surface for each pixel of said plurality of pixels (paragraph [0016]).

Regarding claim 7: Stanton, as discussed in claim 1, teaches:
a device (208, paragraph [0022], “grating material 208”) configured to prevent a zero-order propagation of the light transmitted by the optical diffraction grating of the pixel from reaching the photoconversion zone of the pixel (paragraph [0022], “grating layer 202 is a resonant grating structure where a transmission resonance of the grating layer 202 is associated with the excitation of grating waveguide leaky modes”).

Regarding claim 8: Stanton, as discussed in claim 7, teaches:
	wherein the device configured to prevent the zero order propagation comprises: 
an electrically insulating material penetrating the semiconductor substrate from the back face of the semiconductor substrate to the photoconversion zone of the pixel and being located on a zero order path of the light transmitted by the optical diffraction grating of the pixel (paragraph [0022], “Configuration of grating material 208 as a SWG allows a zero-order forward-propagating wave to be transmitted into resonant grating layer 202 but does not typically generate higher diffraction orders”).

Regarding claim 9: Stanton, as discussed in claim 7, teaches:
wherein the device configured to prevent the zero order propagation comprises:
 a material absorbing at the operating wavelengths of the sensor and resting on the back -31- 3572594.3Customer No. 117381Attorney Docket 50649-01656face of the semiconductor substrate and being positioned on a zero order path of the light transmitted by the optical diffraction grating of the pixel (paragraph [0022], “grating material 208 is formed with a sub-wavelength grating (SWG), which has a smaller pitch P than the wavelength of incident light 212”).

Regarding claim 12: Stanton, as discussed in claim 1, teaches
wherein the optical diffraction grating of each pixel comprises:
 a layer of a first material opaque at the operating wavelengths of the sensor (Stanton, Figs.2 and 3, paragraph [0019]), and
 a plurality of openings  passing through the layer of the first material, the openings being -32- 3572594.3Customer No. 117381Attorney Docket 50649-01656distributed along a pitch of said optical diffraction grating and preferably being parallel to one another (Figs. 2 and 3, paragraph [0019]) ,allow colors light corresponding to designated sensor to pass through and block others, formed along the pitch of the grating and parallel to each other).

Regarding claim 14:  Stanton, as discussed in claim 1, teaches:
	a processing circuit (circuit 716 for each pixel) configured to receive, for each of said pixels, an output signal of the pixel representative of a quantity of light received by the pixel during an illumination phase of the sensor (at least Figs. 7-8 and paragraphs [0042]- [0044]).

Regarding claim 15:  Stanton, as discussed in claim 14, teaches:
 the processing circuit (circuit 716 for each pixel, paragraph [0044] ) is configured to: determine from the output signals of at least one pair of pixels of the sensor whose diffraction gratings have different pitches a portion of light to be analyzed received in a wavelength range determined by the pitches of the diffraction gratings of the pair of pixels (paragraphs [0043]  and [0044]).

Regarding claim 16: Stanton, as discussed in claim 14, teaches:
the processing circuit (circuit 716 for each pixel, paragraph [0044]) is configured to: -33-3572594.3Customer No. 117381Attorney Docket 50649-01656 determine a type of light received by the sensor during the illumination phase by comparing a set of value of said signals to sets of calibration values (paragraph [0044]).

Regarding claim 17: Stanton teaches a method for manufacturing a sensor comprising:
 depositing a layer of a material transparent (a waveguide grating resonance filter 116, Stanton, Figs.2 and 3) at operating wavelengths of the sensor on a back face of a semiconductor substrate provided with photoconversion zones extending in the semiconductor substrate between a front face and the back face of the semiconductor substrate (paragraph [0017]).
depositing a layer of a first material on the layer of the transparent material (104a, Stanton, figures 4B and 5) wherein said first material is one of: opaque at said operating wavelengths or has an optical index at said operating wavelengths that is at least one and a half times greater than an optical index of a second material that is covering the first material and is in contact with the first material (paragraph [0026]); and 
etching openings through the layer of first material so as to define an optical diffraction grating therein positioned above each photoconversion zone, wherein the optical diffraction grating for two different photoconversion zones have different pitches (paragraph [0039]).

Regarding claim 18: Stanton, as discussed in claim 17, teaches after etching openings to define the optical diffraction grating: 
etching trenches extending through the layer of transparent material to said back face wherein the trenches surround each optical diffraction grating and filling (210, paragraph [0039]) said trenches with a material that is absorbing at said operating wavelengths (paragraph [0039]).

Regarding claim 19: Stanton teaches the following:
A method for analysis of light sensed by a sensor comprising: 
receiving light to be analyzed by a plurality of pixels of the sensor (112, Fig.1, paragraph [0017], “an array of pixel cells 112”), wherein each pixel has an optical diffraction grating (grating 104, Figs 1 and 3) over a photoconversion (photosensor 118, fig. 6c) and 
wherein the optical diffraction grating of one pixel of said plurality of pixels and the optical diffraction grating of another pixel of said plurality of pixels have different pitches (104, Figs. 1, 3A and 3B, paragraph [0018]) and
 generating by each pixel of the sensor an output value (circuit 716 for each pixel, (paragraph [0044]) of the pixel representative of the quantity of light to be analyzed that is received by the pixel (paragraph [0044]).


Regarding claim 20: Stanton, as discussed in claim 19, teaches:
performing a calibration step (714, paragraph [0044], “Each column of the array contains sample and hold circuitry (S/H), designated generally as 714” || “with reset/calibrate signal driver for selected pixel") wherein the sensor is illuminated successively with light of different types and the sensor stores, for each of the lights of different types, a map of the output values of the pixels (paragraph [0044]); and 
determining a type of said received light to be analyzed by comparing the maps stored by the sensor during the calibration step to a map of the output values of the pixels generated when the sensor is illuminated with the light to be analyzed (paragraph [0044]).

Regarding claim 21: Stanton, as discussed in claim 19, teaches:
	for at least one pair of pixels of the sensor whose diffraction gratings have different pitches (104a, 104b, Fig.6C, paragraph [0038] “layers 104 a, 104 b  including red, blue and green waveguide grating resonance filters”), determining from output values of the pixels of said at least one pair a proportion of light to be analyzed received in a determined wavelength range by the pitches of the diffraction gratings of the pair of pixels (paragraph [0038]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C103 as being unpatentable over Stanton et al. (US 20090272880, herein referred as Stanton) in the view of Lenchenkov et al.
(US 10297629 B2, herein referred as Lenchenkov).

Regarding claim 5: Stanton, as discussed in claim 4, teaches the optical device of each pixel with the exception of a first converging lens and a second converging lens.
	However, Lenchenkov teaches image sensors comprising:
a first converging lens (Lenchenkov, 44, “a microlens array 44”) and a second converging lens (Lenchenkov ,40, “lens layer”) the first and second lenses being positioned one above the other, above and opposite the optical diffraction grating of said pixel (column 7, lines 15 -20).
It would have been obvious to one of the ordinary skills in the art before the effective filling date of the claimed invention to modify Stanton to incorporate the teaching of Lenchenkov accordingly in order to provide more accurate converging performances to the sensor.

Claims 10, 11 and 13 are rejected under 35 U.S.C103 as being unpatentable over Stanton et al. (US 20090272880, herein referred as Stanton) in the view of Sozo Yokogawa (US 2010,0127,156 A1, herein referred as Yokogawa).

Regarding claim 10: Stanton, as discussed in claim 1, teaches the optical diffraction grating of each pixel comprising:
a layer of a first material opaque at the operating wavelengths of the sensor (104a, Stanton, Figs.2 and 3).
a plurality of openings (Stanton, Figs. 1-3) passing through the layer of the first material.
However, Stanton does not specify whether or not the openings being concentric and circular.
Yokogawa teaches the openings being distributed along a pitch of said optical diffraction grating and preferably being concentric and circular (Yokogawa, paragraph [0073] and 0078 “a sub-wavelength lens having recesses “|| “In the sub-wavelength lens of the related art, the concentric structure is fabricated in the pixel region” || ““The recess may have a cross section of a circle along the XY plane”).
It would have been obvious to one of the ordinary skills in the art before the effective filling date of the claimed invention to modify Stanton to incorporate the teaching of Yokogawa to further include a plurality of openings with concentric and circular shape in order to provide better optics alignment for the sensor.

Regarding claim 11: Stanton, as discussed in claim 10 above, also lack a clear inclusion of a layer having material with different indices as claimed.  Selecting a particular pattern of optical indices for providing more control to the modulation of optical signal in an optical system would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the proposed sensor of Stanton et al accordingly in order to provide more accurate signal transmission performances for the sensor.

Regarding claim 13: Stanton, as discussed in claim 12 above, lack a clear inclusion of a layer of material having different indices as claimed.  Selecting a specific pattern of optical indices of element/component for providing more control to the signal modulation of an optical sensor would have been obvious to one of ordinary skill in the art.  Absent any showing of criticality, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Stanton et al accordingly in order to provide a desired signal transmission for the sensor." 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAI THI NGOC TRAN whose telephone number is (571)272-3456. The examiner can normally be reached Monday-Friday: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on (571)270-3351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.T./Examiner, Art Unit 4163

/QUE TAN LE/Primary Examiner, Art Unit 2878